Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
DETAILED ACTION
The following is a first office action upon examination of application number 15/929823.  Claims 1-20 are pending and have been examined on the merits discussed below.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, 

As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of ascertaining a goal of a user  …is a mental process that can be practically performed by a human using pen and paper and/or in the human mind.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  The limitations above which include strikethrough marks (from claim 9) are limitations which are evaluated under Prong 2 and in combination with the other claim limitations.  Those limitations such as the database system to store data, client device, and display on a web page with user interface amount to merely using a computer as a tool to perform an abstract idea – see MPEP 2106.05(f).  Further, the computer-implemented online learning system comprising a database system implemented using a server system including at least one processor is also merely using a computer as a tool to perform an abstract idea.  Additionally, in claim 16, the computer program product comprising computer-readable program code executed by a processor to cause the processor to perform the method of claim 9 are mere instructions to implement the abstract idea on a computer and merely use the computer as a tool to perform the abstract idea. These claim limitations do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a 

The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Claims 2, 10 and 17 further limit the goal of the independent claim and do not integrate the abstract idea into a practical application.  Claims 3, 11 and 18 are directed to using a machine learning algorithm which simply adds another abstract idea, a mathematical concept.  These claims do not integrate the abstract idea into a practical application.  Claims 4, 12 and 19 are directed to further limiting the content items and do not integrate the abstract idea into a practical application.  Claims 5 and 13 are directed to steps to provide questions and obtain answers indicating a goal of a user and generating a list of content items in response to the goal which only further limits the abstract idea.  The client device, web page and web site do not integrate the abstract idea into a practical application since these elements merely use a computer as a tool to perform the abstract idea.  Claims 6, 14 and 20 are directed to gathering data about whether the user completes a recommended learning module which further limits the abstract idea and does not integrate the abstract idea into a practical application.  Claims 7 and 15 further limit the user features and do not integrate the abstract idea into a practical application.  Claim 8 updates the list of content items which only further limits the abstract idea and does not integrate the abstract idea into a practical application.
Lastly and in accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al, US 2018/0336280 in view of Olenick, US 2016/0275636.
As per claim 1, Yin et al teaches a computer-implemented online learning system for dynamically providing computer-generated sequences of content including educational content and tracking progress in relation to the computer-generated sequences, comprising: a database system implemented using a server system including at least one processor, the database system configurable to cause:

obtaining, for each of the plurality of users, a corresponding plurality of feature values corresponding to the plurality of user features based, at least in part, on user feature information stored in at least one database ([0028-0031, 0074-0075] – feature values are gathered to be used in a machine-learning program to recommend training);  55Attorney Docket No.: SLFCP305/4480US/JFG/JFG/JFG 
aggregating the plurality of feature values for each of the plurality of users such that a set of feature values corresponding to the plurality of users is generated and stored ([0028-0031, 0074-0075] – feature values are gathered to be used in a machine-learning program to recommend training);  55Attorney Docket No.: SLFCP305/4480US/JFG/JFG/JFG  
generating a list of content items for the user based, at least in part, on the set of feature values corresponding to the plurality of users and a plurality of feature values of the user, the plurality of feature values of the user corresponding to the plurality of user features, the list of content items including a plurality of content items and being identifiable by one or more data objects stored in a database ([0028-0031, 0050-0051] 
providing or updating a web page of a web site for display by a client device such that the web page includes a plurality of user interface elements representing the list of content items, the web page being associated with the user, at least one content item in the list of content items representing a recommended learning module that is accessible via the web site or a recommended sequence of learning modules that is accessible via the web site, and at least one of the content items having an associated user interface object displayable within or in close proximity to the corresponding user interface element ([0028-0031] and figure 1 – provides a web page display including recommended training module for the user); 
Yin et al teaches storing activities of user including metadata associated with training modules consumed [0046, 0061], but fails to explicitly teach tracking progress of the user toward completion of actions corresponding to the content items in the list of content items based, at least in part, on an indication of interaction by the user with at least one user interface object of the web page corresponding to one of the content items; updating metadata stored in association with the list according to the progress of the user; and for at least one of the content items in the list, providing, in the web page for display by the client device, an indication of progress or completion of the corresponding action by the user according to the progress of the user.  Olenick teaches a curriculum management system wherein course progress and completion is tracked and presented on a web page (figure 13 and [0140-0141]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the 
As per claim 2, Yin et al teaches the computer-implemented online learning system as recited in claim 1, the goal including a particular career, a particular business role, a particular job position, a particular set of one or more skills, a particular credential, or a particular certification ([0026-0028, 0050-0051] – user inputs what they want to learn about, i.e., skill, certification, training).  
As per claim 3, Yin et al teaches the computer-implemented online learning system as recited in claim 1, further comprising: applying a machine learning algorithm to the set of feature values corresponding to the plurality of users such that a machine learning model is generated; and generating the list of content items for the user by applying the machine learning model to the plurality of feature values of the user ([0073-0076] – the gathered features are used in a machine learning algorithms are used to recommend training modules).  
As per claim 4, Yin et al teaches the computer-implemented online learning system as recited in claim 1, one or more of the content items further identifying, including, or representing at least one of: a recommended credential or certification that can be obtained via the web site, a recommended job position, a recommended career, a group that is accessible via the web site and recommended for the user to join, a recommendation to follow a particular user via the web site, a topic that is 
As per claim 5, Yin et al teaches the computer-implemented online learning system as recited in claim 1, further comprising: providing, for presentation via a client device of a user, one or more questions via one or more web pages of the web site: obtaining one or more answers received from the client device responsive to the questions, the answers indicating the goal of the user; and saving an indication of the goal in association with the user;57Attorney Docket No.: SLFCP305/4480US/JFG/JFG/JFG wherein generating the list of content items and providing or updating the web page are performed in real-time responsive to obtaining the answers ([0022] figure 1 – web page interface allows user to enter request for training (goal) and generating a list of recommendations (content)).  
As per claim 6, Yin et al teaches the computer-implemented online learning system as recited in claim 1, further comprising: responsive to processing an indication of user interaction with a user interface object presented in association with the recommended learning module or sequence of learning modules, starting the recommended learning module or sequence of learning modules, resuming the recommended learning module or sequence of learning modules, or storing an indication that the recommended learning module or sequence of learning modules has been completed by the user ([0031, 0061] – completion of training modules is stored).  
As per claim 7, Yin et al teaches the computer-implemented online learning system as recited in claim 1, wherein for each specific user of a group of users including the user and the plurality of users, the user features comprise one or more of: a history 
claim 8, Yin et al teaches a computer-implemented online learning system as recited in claim 1, the database system further configurable to cause: after providing or updating the web page of the web site for display by the client device of the user, updating the list of content items to remove one of the content items from the list or adding an additional content item to the list ([0061] – member activities data includes training modules consumed).

As per claim 9, Yin et al teaches a computer-implemented method for dynamically providing computer-generated sequences of content including educational content, comprising: ascertaining a goal of a user of the database system based, at least in part, on at least one of: 
an indication of user input received from a client device or user feature data of the user stored in at least one database, the user feature data 
including one or more feature values pertaining to one or more of a plurality of user features ([0026-0028, 0050-0051] – user inputs what they want to learn about); identifying, using user goal information stored in at least one database, a plurality of users of the database system that have reached the goal ([0028-0031, 0054-0056] – context of user is used to recommend training material, the context includes activities of the team members and team profiles); 
obtaining, for each of the plurality of users, a corresponding plurality of feature values corresponding to the plurality of user features based, at least in part, on user feature information stored in at least one database ([0028-0031, 0074-0075] – feature 
aggregating the plurality of feature values for each of the plurality of users such that a set of feature values corresponding to the plurality of users is generated and stored ([0028-0031, 0074-0075] – feature values are gathered to be used in a machine-learning program to recommend training);  55Attorney Docket No.: SLFCP305/4480US/JFG/JFG/JFG  
generating a list of content items for the user based, at least in part, on the set of feature values corresponding to the plurality of users and a plurality of feature values of the user, the plurality of feature values of the user corresponding to the plurality of user features, the list of content items including a plurality of content items and being identifiable by one or more data objects stored in a database ([0028-0031, 0050-0051] and figure 1 – content includes the recommended training module based on user and group of users); 
providing or updating a web page of a web site for display by a client device such that the web page includes a plurality of user interface elements representing the list of content items, the web page being associated with the user, at least one content item in the list of content items representing a recommended learning module that is accessible via the web site or a recommended sequence of learning modules that is accessible via the web site, and at least one of the content items having an associated user interface object displayable within or in close proximity to the corresponding user interface element ([0028-0031] and figure 1 – provides a web page display including recommended training module for the user); 

As per claim 10, Yin et al teaches the computer-implemented method as recited in claim 9, the goal including a particular career, a particular business role, a particular job position, a particular set of one or more skills, a particular credential, or a particular certification ([0026-0028, 0050-0051] – user inputs what they want to learn about, i.e., skill, certification, training).  
claim 11, Yin et al teaches the computer-implemented method as recited in claim 9, further comprising: applying a machine learning algorithm to the set of feature values corresponding to the plurality of users such that a machine learning model is generated; and generating the list of content items for the user by applying the machine learning model to the plurality of feature values of the user ([0073-0076] – the gathered features are used in a machine learning algorithms are used to recommend training modules).  
As per claim 12, Yin et al teaches the computer-implemented method as recited in claim 9, one or more of the content items further identifying, including, or representing at least one of: a recommended credential or certification that can be obtained via the web site, a recommended job position, a recommended career, a group that is accessible via the web site and recommended for the user to join, a recommendation to follow a particular user via the web site, a topic that is recommended for the user to follow via the web site, a recommended event, or a recommended off-site course  ([0028-0031, 0050-0051] and figure 1 – content includes the recommended training module based on user and group of users).  
As per claim 13, Yin et al teaches the computer-implemented method as recited in claim 9, further comprising: providing, for presentation via a client device of a user, one or more questions via one or more web pages of the web site: obtaining one or more answers received from the client device responsive to the questions, the answers indicating the goal of the user; and saving an indication of the goal in association with the user;57Attorney Docket No.: SLFCP305/4480US/JFG/JFG/JFG wherein generating the list of content items and providing or updating the web page are performed in real-time responsive to obtaining the answers ([0022] figure 1 – 
As per claim 14, Yin et al teaches the computer-implemented method as recited in claim 9, further comprising: responsive to processing an indication of user interaction with a user interface object presented in association with the recommended learning module or sequence of learning modules, starting the recommended learning module or sequence of learning modules, resuming the recommended learning module or sequence of learning modules, or storing an indication that the recommended learning module or sequence of learning modules has been completed by the user ([0031, 0061] – completion of training modules is stored).  
As per claim 15, Yin et al teaches the computer-implemented method as recited in claim 9, wherein for each specific user of a group of users including the user and the plurality of users, the user features comprise one or more of: a history of interaction of the specific user with database records stored in a database of the database system, a learning module that is accessible via the web site and with which the specific user has interacted, an amount of progress of the specific user with respect to a learning module that is accessible via the web site and with which the corresponding specific user has interacted, a learning module that is accessible via the web site and that the specific user has completed, a sequence of learning modules that is accessible via the web site and with which the specific user has interacted, a sequence of learning modules that is accessible via the web site and that the specific user has completed, an amount of progress of the specific user with respect to a sequence of learning modules that is accessible via the web site, a credential or certification that has been obtained by the 

As per claim 16, Yin et al teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non- transitory computer-readable medium, the program code comprising instructions configurable to cause:
ascertaining a goal of a user of the database system based, at least in part, on at least one of: an indication of user input received from a client device or user feature data of the user stored in at least one database, the user feature data 
including one or more feature values pertaining to one or more of a plurality of user features ([0026-0028, 0050-0051] – user inputs what they want to learn about); 
obtaining, for each of the plurality of users, a corresponding plurality of feature values corresponding to the plurality of user features based, at least in part, on user feature information stored in at least one database ([0028-0031, 0074-0075] – feature values are gathered to be used in a machine-learning program to recommend training);  55Attorney Docket No.: SLFCP305/4480US/JFG/JFG/JFG 
aggregating the plurality of feature values for each of the plurality of users such that a set of feature values corresponding to the plurality of users is generated and stored ([0028-0031, 0074-0075] – feature values are gathered to be used in a machine-learning program to recommend training);  55Attorney Docket No.: SLFCP305/4480US/JFG/JFG/JFG  
generating a list of content items for the user based, at least in part, on the set of feature values corresponding to the plurality of users and a plurality of feature values of the user, the plurality of feature values of the user corresponding to the plurality of user features, the list of content items including a plurality of content items and being identifiable by one or more data objects stored in a database ([0028-0031, 0050-0051] and figure 1 – content includes the recommended training module based on user and group of users); 
providing or updating a web page of a web site for display by a client device such that the web page includes a plurality of user interface elements representing the list of content items, the web page being associated with the user, at least one content item in 
Yin et al teaches storing activities of user including metadata associated with training modules consumed [0046, 0061], but fails to explicitly teach tracking progress of the user toward completion of actions corresponding to the content items in the list of content items based, at least in part, on an indication of interaction by the user with at least one user interface object of the web page corresponding to one of the content items; updating metadata stored in association with the list according to the progress of the user; and for at least one of the content items in the list, providing, in the web page for display by the client device, an indication of progress or completion of the corresponding action by the user according to the progress of the user.  Olenick teaches a curriculum management system wherein course progress and completion is tracked and presented on a web page (figure 13 and [0140-0141]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Yin et al the ability to track progress and completion as taught by Olenick since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
claim 17, Yin et al teaches the computer program product as recited in claim 16, the goal including a particular career, a particular business role, a particular job position, a particular set of one or more skills, a particular credential, or a particular certification ([0026-0028, 0050-0051] – user inputs what they want to learn about, i.e., skill, certification, training).  
As per claim 18, Yin et al teaches the computer program product as recited in claim 16, further comprising: applying a machine learning algorithm to the set of feature values corresponding to the plurality of users such that a machine learning model is generated; and generating the list of content items for the user by applying the machine learning model to the plurality of feature values of the user ([0073-0076] – the gathered features are used in a machine learning algorithms are used to recommend training modules).  
As per claim 19, Yin et al teaches the computer program product as recited in claim 16, one or more of the content items further identifying, including, or representing at least one of: a recommended credential or certification that can be obtained via the web site, a recommended job position, a recommended career, a group that is accessible via the web site and recommended for the user to join, a recommendation to follow a particular user via the web site, a topic that is recommended for the user to follow via the web site, a recommended event, or a recommended off-site course  ([0028-0031, 0050-0051] and figure 1 – content includes the recommended training module based on user and group of users).  
As per claim 20, Yin et al teaches the computer program product as recited in claim 16, further comprising: responsive to processing an indication of user interaction .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ambrose et al, US 2016/0335909 – Enhancing Enterprise Learning Outcomes
Baker et al, US 2012/0148999 – System and Methods for Analyzing Learner’s Roles and Performance and for Intelligently Adapting the Delivery of Education
Bouillet et al, US 2018/0090022 – Targeted Learning and Recruitment
Masood et al, US 2014/0329210 – Learning Management System
Sjoblom, US 2013/0317997 – Method and System for Use of an Application wheel Interface and Verified Assessments in Hiring Decisions
Srivastava et al, “What’s Next? A Recommendation System for Industrial Training”
Marivate et al, “An Intelligent Multi-Agent Recommender System for Human Capacity Building”
Montuschi et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683